Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 11/08/2021. Of original claims 1-9, the amendment amended all the claims 1-9 and added a new claim 10. Therefore, the claims 1-10 are pending.
Amendment to the Specification
Examiner enters amendment to the specification as submitted on 11/08/2021.

 Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of drawings submitted on 05/04/2021 is distinctly modified over original drawings submitted on 01/14/2020. Specifically, the contents in Fig. 10, 13A, 13B, 14, 15, 16, 17A and 17B submitted on 05/04/2020 has been modified compared to the original drawings submitted on 01/14/2020, and claims 19 and 20 are missing in the drawing submitted on 05/04/2020.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1 and 8 by incorporating limitation of claim 10 into the claim 1, and limitation of claim 9 into claim 8, and canceling claims 9 and 10 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Currently Amended) A method of parsing diverse documents of guaranteed income products received at a special purpose computer system from a plurality of different carriers, the diverse documents including an output product document comprising one of a prospectus, a summary of a prospectus, an update to a prospectus and a regulatory filing for a variable or non-fixed annuity published by the plurality of different carriers, the method of parsing diverse documents comprising:
receiving the diverse documents of guaranteed income products of the plurality of
different carriers at a cloud-based server of the special purpose computer system and
applying a natural language processor comprising an eXtensible Business Reporting
Language (XBRL) parser algorithm having a data acquisition and conversion module for 
converting the received diverse documents to parsed documents having eXtensible 
Business Reporting Language tags, an annuity master database and an analytics and
forecasting module, 
storing the eXtensible Business Reporting Language parser algorithm and at least one subsequent modification to the parser algorithm in non-transitory machine-readable
storage media executable on the special purpose computer system, the special purpose computer system configured to include a cloud-based server computer of the special purpose computer system, 
the XBRL eXtensible Business Reporting Language parser algorithm and the at least one subsequent modification to the parser algorithm acquiring the diverse documents via a secured file transfer protocol tunnel and an authorized RestFul application from the plurality of different carriers to the cloud-based server computer, 
the cloud-based server categorizing like categories of annuity data comprising widely varying names, responsive to receiving the diverse documents from the plurality of different carriers for storage in the annuity master database of the cloud-based server computer, the categorization of the received diverse documents comprising: 
the cloud-based server computer initially examining an output product document of the eXtensible Business Reporting Language parser algorithm for completeness, the output document being an output product document of one carrier of the plurality of different carriers, 
if the output product document of the one carrier is not complete having no commonly accepted extension of an eXtensible Business Reporting Language ontology for key product data of a. guaranteed income product), the cloud-based server computer reviewing an incomplete output product document for one of a potential change and an addition to underlying eXtensible Business Reporting Language schema of the eXtensible Business Reporting Language ontology and, 
if the output product document is complete from applying the eXtensible Business Reporting Language parser algorithm, the cloud-based server creating an eXtensible Business Reporting Language document and publishing the document as an XBRL- tagged document, 
the cloud-based server computer then examining the created XBRL output product document for the one carrier by the eXtensible Business Reporting Language parser algorithm, the eXtensible Business Reporting Language parser algorithm extracting at least one specific key product data item for which no specifically designed and modified tag, schema or ontology exists in the eXtensible Business Reporting Language ontology. 
if the created XBRL output product document is not complete having no commonly accepted extension of an eXtensible Business Reporting Language ontology and the eXtensible Business Reporting Language parser algorithm has not been modified, the cloud-based server one of making a change to or adding a tag for the at least one specific key product data item having no associated tag from the created XBRL output product document by applying an expert system and by applying a machine learning system, one of the expert system and the machine language learning program making one of a change and a tag addition to underlying eXtensible Business Reporting Language Reporting schema and making a modification to the eXtensible Business Reporting Language parser algorithm by one of a filtering process and applying a created XBRL output product document review module of the eXtensible Business Reporting Language parser algorithm, 
examining the created XBRL output product document again for completeness, 
if the created XBRL output product document is complete, the cloud-based server determining if the created eXtensible Business Reporting Language document of the one carrier compares with a current diverse document comprising one of a prospectus, an update to a prospectus and a regulatory filing by the one of the plurality of different carriers, 
responsive to the determining and comparison with updates, committing the completed output product to the annuity master database; and 
wherein one of the plurality of different carriers, a regulator and a self-side analyst having access to the committed annuity master database, the cloud-based server and the special purpose computer system, one of the cloud-based server and the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to instruct an analytics and forecasting module to analyze and to forecast guaranteed baseline income of insurance contract values and benefit base roll-up; filter the insurance contract values and to identify at least one recommended variable or non-fixed annuity contract available from the plurality of different carriers responsive to annuity contract purchaser profile data.
2. 	(Currently Amended) The  
calculating a guaranteed minimum income benefit for one of a variable and a non-fixed annuity at a predetermined confidence level, and comparing first and second annuity products having different guaranteed incomes and calculating differences between guaranteed monthly income per month, per year and over the expected lifespan of a potential owner.
3. 	(Currently Amended) The  A method of parsing diverse documents of guaranteed income products received at a special purpose computer system from a plurality of different carriers as recited in claim 1 further comprising: 
determining an expected rate of return on investment in one of a variable and a non-fixed annuity at a predetermined confidence level, further considering carrier income age bands and benefit base reset rules in determining expected rate of return on investment.
4. 	(Currently Amended) The  
forecasting an annuity contract value including one of fees and step-up terms using one-of a trend-line projection and-a Monte Carlo simulation, and stepping a given time interval from a number of time intervals by the given time interval to obtain one of a guaranteed benefit value and a contract value over. time and including fees and expenses.
5. 	(Currently amended)  The  
ranking at least two of one of a variable and a non-fixed annuity according to guaranteed income benefit at a predetermined confidence level whereby a first annuity may have a greater risk as an investment than a second annuity.
6. 	(Currently Amended) The 
receiving input contract purchased profile data comprising at least three of risk preferences, estate planning, retirement data, assets and health data, the at least three of risk preferences, estate planning, retirement data assets and health data for use by the expert system.
7. 	(Currently Amended) The 
identifying functional equivalency by the eXtensible Business Reporting Language Parser among guaranteed minimum income benefit, guaranteed minimum withdrawal benefit and lifetime withdrawal benefit by the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm of the special purpose computer system to generate tag names comprising one of Name, Product, Rider, Prospectus Data, and Product Submission Date and Prospectus and data tags comprising one of Name Value of insurance carrier name, Product value, Rider value, Period value of a date and Prospectus Submission Date value.

8.	 (Currently Amended) An  apparatus comprising a non-transitory machine-readable storage media executable on the special purpose computer system, the special purpose computer system configured to include a cloud-based server computer received at the special purpose computer system from a plurality of different carriers, the diverse documents including an output product document comprising one of a prospectus, a summary of a prospectus, an update to a prospectus and a regulatory filing for a variable or non-fixed annuity published by the plurality of different carriers, the special purpose computer system configured to develop an annuity master database, the annuity master database being an output of an eXtensible Business Reporting parser algorithm of the special purpose computer system, the apparatus comprising:
a cloud-based server of the special purpose computer system comprising a data acquisition and conversion module, an annuity master database and an analytics and forecasting module of the eXtensible Business Reporting (XBRL) parser algorithm, the cloud-based sever configured to receive the diverse documents and configured to apply a natural language processor comprising an eXtensible Business Reporting Language (XBRL) parser algorithm and at least one subsequent modification to the XBRL parser algorithm in non- transitory machine-readable storage media executable on the special purpose computer system, the special purpose computer system configured to include a cloud-based server computer of the special purpose computer system;
the cloud-based server of the special purpose computer system configured to store comprising  the eXtensible Business Reporting Language parser algorithm and the at least one subsequent modification in non-transitory machine-readable storage media, the cloud-based server of the special purpose computer system configured to execute the eXtensible Business Reporting Language parser algorithm and the at least one subsequent modification to the XBRL parser algorithm to extract key product data from the diverse documents of at least one carrier of the plurality of different carriers and to identify functional equivalency among different phrases in the diverse documents published by the plurality of different carriers comprising at least two of guaranteed minimum income benefit, guaranteed minimum withdrawal benefit and lifetime withdrawal benefit; 
the cloud-based server of the special purpose computer system further configured to acquire the diverse documents published by the plurality of different carriers via a secured file transfer protocol tunnel and an authorized RestFul application: the eXtensible Business Reporting Language parser algorithm and the at least one subsequent modification of the XBRL parser algorithm of the cloud-based server of the special purpose computer system configured to categorize like categories of the key product data comprising widely varying names and to convert and to store the key product data with tags in the annuity master database of the cloud-based server of the special purpose computer system responsive to the eXtensible Business Reporting Language parser algorithm and the at least one subsequent modification, the cloud-based server configured to categorize the key product data and commit the key product data to the annuity master database comprising: 
the cloud-based server configured to instruct the eXtensible Business Reporting Language (XBRL) parser algorithm, the cloud-based server via the XBRL parser algorithm configured to initially examine an output product document of one carrier of the plurality of different carriers for completeness, the output document being a parsed output product document of the one carrier; 
if the parsed output product document of the one carrier is not complete having no commonly accepted extension of an eXtensible Business Reporting Language ontology for guaranteed income products and no resolution of tagged, specific terms, the cloud- based server configured to instruct the eXtensible Business Reporting Language parser algorithm to review the incomplete parsed output product document for one of a potential change and an addition to underlying eXtensible Business Reporting Language schema of the eXtensible Business Reporting Language ontology and making one of the potential change and addition of at least one tag to the XBRL ontology; 
if the output product document of the one carrier is complete, the cloud-based server configured to create an XBRL document with XBRL tags for publication as a created XBRL tagged document; the cloud-based server computer then configured to examine the created XBRL document and to extract at least one specific key product data item for which no specially designed and modified tag, schema or ontology exists in the eXtensible Business Reporting Language ontology: 
if the created XBRL product document is not complete having no commonly accepted extension of an eXtensible Business Reporting Language ontology for guaranteed income products and the eXtensible Business Reporting Language parser algorithm has not been previously modified, the cloud-based server configured to instruct the eXtensible Business Reporting Language parser algorithm to one of make a change to or add a tag for the at least one specific key product data item having no associated tag from the created XBRL output product document for which no specially designed and modified tag, schema or ontology exists in the eXtensible Business Reporting Language ontology and make a modification to the eXtensible Business Reporting Language parser algorithm by one of a filtering, of applying a created XBRL output product document review module of the eXtensible Business Reporting Language parser algorithm, of applying an expert system and of applying a machine learning system for making one of a change and a modification to the eXtensible Business Reporting Language parser algorithm; 
having made one or both of a change to or addition of a tag for the at least one specific key product data item and a modification to the eXtensible Business Reporting Language parser algorithm, the cloud-based server of the special purpose computer system configured to again examine the eXtensible Business Reporting Language created XBRL product document of the one carrier for completeness; 
if the created output product document is complete from the cloud-based server of the special purpose computer system applying one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm, the cloud-based server of the special purpose computer system instructing one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to create an eXtensible Business Language Reporting Language document and to publish the document as an XBRL-tagged document; 
the cloud-based server of the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm, responsive to creating the eXtensible Business Reporting Language document, to again extract key product data from the eXtensible Business Reporting Language Reporting document for examination by one of a filtering, a product review algorithm, an expert system and a machine learning system of one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm for potential changes to the underlying eXtensible Business Reporting Language Reporting schema; 
the cloud-based server of the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to make one of a change and an addition of at least one tag for extracted key data of a guaranteed income product to the XBRL ontology and to again make a modification to the XBRL parser and to repeat the creation of an XBRL document, its publication, the extraction of any key data item and examining whether the created XBRL document is not complete; 
the cloud-based server of the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to compare the change made to at least one tag or added with any update to a prospectus or a regulatory filing by the one of the plurality of different carriers using one of filtering, a completed output product review module, an expert system and a machine learning system to identify and to validate the change or addition to assure that the change conforms to current data; 
the cloud-based server of the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to commit the completed output product to the annuity master database; and 
wherein one of the plurality of different carriers, a regulator and a self-side analyst having access to the committed annuity master database, the cloud-based server and the special purpose computer system, one of the cloud-based server and the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to instruct an analytics and forecasting module to analyze and to forecast guaranteed baseline income of insurance contract values and benefit base roll-up; and the one of the cloud-based server and the special purpose computer system configured to filter the insurance contract values and to identify at least one recommended variable or non-fixed annuity contract available from the plurality of different carriers responsive to annuity contract purchaser profile data.
9. 	

10. 

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “if the output product document is complete from applying the eXtensible Business Reporting Language parser algorithm, the cloud-based server creating an eXtensible Business Reporting Language document and publishing the document as an XBRL- tagged document; examining the created XBRL output product document again for completeness, if the created XBRL output product document is complete, the cloud-based server determining if the created eXtensible Business Reporting Language document of the one carrier compares with a current diverse document comprising one of a prospectus, an update to a prospectus and a regulatory filing by the one of the plurality of different carriers; responsive to the determining and comparison with updates, committing the completed output product to the annuity master database; responsive to the determining and comparison with updates, committing the completed output product to the annuity master database, wherein one of the plurality of different carriers, a regulator and a self-side analyst having access to the committed annuity master database, the cloud-based server and the special purpose computer system, one of the cloud-based server and the special purpose computer system configured to instruct the one of the eXtensible Business Reporting Language parser algorithm and the modified eXtensible Business Reporting Language parser algorithm to instruct an analytics and forecasting module to analyze and to forecast guaranteed baseline income of insurance contract values and benefit base roll-up; filter the insurance contract values and to identify at least one recommended variable or non-fixed annuity contract available from the plurality of different carriers responsive to annuity contract purchaser profile data “ in system and method for performance measurement and reporting for guaranteed income financial products and services.
The reasons for allowance for all the other independent claim 8 is the same as set forth for claim 1 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated November 8, 2020, see pages 16-23 has been fully considered. The amended claims 1 as recited in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to challenge of extending eXtensible Business Reporting Language (XBRL) to guarantees income products such as annuity. The order combination element of enable to annuity product to fit a particular investor profile by parsing and eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Davis et al. disclosed efficiently manipulating, analyzing and transmitting XBRL reports based on gathered desired information (see abstract). Hinchey et al, teach evaluating and comparing variable annuity and ranking and comparison of  the annuities  and their guarantee riders performed by coding performance of the annuities into computer model based on behavior of one or more annuity products as described in the prospectus (see abstract). The Non-patent Literature of XBRL International, Inc. disclosed  use of XML, in-memory and stream-based processing of XBRL instances (see pages 2-3). The International prior art of Blake discloses electronically tagging terms in documents  with XBRL tags comprising mapping lists (see abstract). None of the cited and updated searched prior arts claims 1-8 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/05/2022